Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/730084 application is in response to the communications filed December 26, 2020. 
Claims 1, 6 and 10 were amended December 26, 2020. 
Claims 18 and 19 were cancelled December 26, 2020. 
Claims 1-17 and 20 are currently pending and are considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of identifying invoice information sent from a plurality of healthcare providers for multiple patients, wherein the invoice information received from the plurality of healthcare providers comprises separately created invoices for their multiple patients, the invoice information including invoices that 
performance of the limitation in the mind (e.g., observation, evaluation, judgment, opinion, etc.) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the additional element(s) of “receiving invoice information, creating with an intelligent notification system, displaying invoices to each of the multiple patients, according to the notification plan for each of the multiple patients, with an indication of the healthcare provider and an amount due for each of the invoices for each of the multiple of patients, and receiving and directing payment from each of the multiple patients to accounts of the multiple healthcare providers for each of the invoices for each of the multiple patients and notifying each of the plurality of healthcare providers of the payment of each of the invoices by each of the multiple patients”, receiving invoice information sent from a plurality of healthcare providers for multiple patients, wherein the invoice information received from the plurality of healthcare providers comprises separately created invoices for their multiple patients, the invoice information including invoices that each identify a patient and an amount due, identifying invoices received from the multiple healthcare providers that identify patient invoices for each of the multiple patients, creating, with an intelligent notification 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving invoice information”, “displaying invoices to each of the multiple patients, according to the notification plan for each of the multiple patients, with an indication of the healthcare provider and an amount due for each of the invoices for each of the multiple of patients,” and 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “creating with an intelligent notification system”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“receiving invoice information”, “displaying invoices to each of the multiple patients, according to the notification plan for each of the multiple patients, with an indication of the healthcare provider and an amount due for each of the invoices for each of the multiple of patients,” and 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving from another user a request to pay a patient-provided invoice that has not been received from a specified healthcare provider by the healthcare payment aggregation service, the request identifying a payment amount and the specified healthcare provider, directing that payment for the payment due be transferred from an account of the other user to an account of the specified healthcare provider and notifying the specified healthcare provider of the payment for the patient-provided invoice” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“receiving from another user a request to pay a patient-provided invoice that has not been received from a specified healthcare provider by the healthcare payment aggregation service, the request identifying a payment amount and the specified healthcare provider, directing that payment for the payment due be transferred from an account of the other user to an account of the specified healthcare provider and notifying the specified healthcare provider of the payment for the patient-provided invoice” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“receiving from another user a request to pay a patient-provided invoice that has not been received from a specified healthcare provider by the healthcare payment aggregation service, the request identifying a payment amount and the specified healthcare provider, directing that payment for the payment due be transferred from an account of the other user to an account of the specified healthcare provider and notifying the specified healthcare provider of the payment for the patient-provided invoice” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the request to pay the patient-provided invoice identifies the specified healthcare provider and wherein the notifying of the specified healthcare provider identifies the patient-provided invoice” further defines the limitation of “receiving from 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein each invoice includes an invoice identifier and the notifying includes providing the invoice identifier of the designated invoice to the healthcare provider” further defines the limitation of “invoices that each identify a patient and an amount due” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising when a user specifies to automatically pay invoices of a specified healthcare provider, after a specified invoice for the specified healthcare provider is received, directing that payment for the amount due of the specified invoice be transferred from an account of the user to an account of the specified healthcare provider; and notifying the specified healthcare provider of the payment” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising when a user specifies to automatically pay invoices of a specified healthcare provider, after a specified invoice for the specified healthcare provider is received, directing that payment for the amount due of the specified invoice be transferred from an account of the user to an account of the specified healthcare provider; and notifying the specified healthcare provider of the payment” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising when a user specifies to automatically pay invoices of a specified healthcare provider, after a specified invoice for the specified healthcare provider is received, directing that payment for the amount due of the specified invoice be transferred from an account of the user to an account of the specified healthcare provider; and notifying the specified 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. As such, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the computer-executable instructions further control the one or more computing systems to display an indication of the identified invoice and receive from the user an indication to pay the invoice” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to display an indication of the identified invoice and receive from the user an indication to pay the invoice” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to display an indication of the identified invoice and receive from the user an indication to pay the invoice” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication 
As per claim 12, 
Claim 12 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the computer-executable instructions further control the one or more computing systems to automatically direct payment based on receiving the identified invoice” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to automatically direct payment based on receiving the identified invoice” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to automatically direct payment based on receiving the identified invoice” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 is substantially similar to claim 2. As such, claim 13 is rejected for the same reasons as claim 2.
As per claim 14, 
Claim 14 is substantially similar to claim 3. As such, claim 14 is rejected for the same reasons as claim 3.
As per claim 15, 
Claim 15 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein each invoice includes an invoice identifier and the notifying includes providing the invoice identifier of the identified invoice to the healthcare provider” further defines the limitation of “invoice” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the computer-executable instructions further control the one or more computing systems to send electronic notifications to patients to inform the patients when invoices 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to send electronic notifications to patients to inform the patients when invoices are received” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to send electronic notifications to 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the computer-executable instructions further control the one or more computing systems to send electronic notifications of invoices followed by paper notifications while an invoice is not paid” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to send electronic notifications of 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the computer-executable instructions further control the one or more computing systems to send electronic notifications of invoices followed by paper notifications while an invoice is not paid” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 20,  
Claim 20 depends from claim 17 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the notification plan is established based on history of a patient in responding to notifications of different healthcare providers” further defines the limitation of “an invoice notification plan” recited as an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah (US 2012/0239560; herein referred to as Pourfallah) in view of McElhinney et al. (US 2017/0061091; herein referred to as McElhinney).
As per claim 1, 
Pourfallah teaches receiving invoice information sent from a plurality of healthcare providers, the healthcare providers that separately create invoices for their patients, the invoice information including invoices that each identifies a patient and an amount due; (Paragraph [0274] and Figure 13B of Pourfallah
Pourfallah further teaches receiving a request from a user to access their invoices; (Paragraphs [0275]-[0281] of Pourfallah. The teaching describes a patient requesting access to their invoices through a link provided by the system.)
Pourfallah further teaches identifying invoices received from multiple healthcare providers that identify the user as the patient; (Paragraphs [0274]-[0281] of Pourfallah. The teaching describes a plurality of healthcare providers posting invoices to the patient portal system that identifies the patient as owing the healthcare providers for services rendered.)
Pourfallah further teaches displaying an indication of the healthcare provider and amount due of one or more the identified invoices; (Paragraph [0279] and Figure 13B, Items 1346 and 1348 of Pourfallah. The teaching describes a database that aggregates all of the bill that a patient has to pay with the amount due with each entry. This database outputs a series of Healthcare Bills that the patient can access through link that would indicate the information in the database.)
Pourfallah further teaches receiving from the user an instruction to pay the amount due of a designated invoice of the displayed invoices; (Paragraphs [0293]-[0296] and Figure 14D of Pourfallah. The teaching describes the user/patient providing instructions to the system to pay the amount due through a secure means.)
Pourfallah further teaches directing that payment for the amount due of the designated invoice be transferred from an account of the user to an account of the healthcare provider of the designated invoice; and (Paragraph [0296] of Pourfallah. The teaching describes the Visa account being used to pay a balance due and/or the transaction handler 1480 that will handle the transaction to pay the Acme Medical Group.)
Pourfallah further teaches notifying the healthcare provider of the designated invoice of the payment. (Paragraph [0300] of Pourfallah. The teaching describes “[u]pon 
Pourfallah does not explicitly teach creating, with an intelligent notification system, an invoice notification plan tailored to each of the multiple patients, wherein each invoice notification plan is customized to account for a notification history, a payment history, a preference for electronic invoices, paper invoices or both and a payment pattern of the patient with multiple healthcare providers. 
Pourfallah teaches sending electronic notifications of invoices followed by paper notifications while an invoice is not paid. (Paragraph [0215] of Pourfallah. The teaching describes “a patient may receive a payment request 714 from the collector 750, e.g., via email, text messages, mail, phone calls, and/or the like”. The collector can send this notifications individually or in combination all while the invoice has yet to be paid.)
However McElhinney teaches analyzing a patient’s payment history and modifying the outreach preferences for the patient to maximize response from the patient. (Paragraph [0121] of McElhinney. The teaching describes “facility patient data such as patient financial transaction data and history with the healthcare facility for patients can be used to affect the prediction model. In one example, the system 304 can analyze past payments of patients to a healthcare facility as determined in transaction data of patients to determine if there is any correlation between or trend in patient payments and patient response to an outreach option”.)
These teachings constitutes a creation of an invoice plan that accounts for notification history, payment history and payment pattern (McElhinney’s teaching of analyzing a patient’s payment history and modifying the outreach preferences for the patient) that considers a preference for electronic or paper invoices (PourFallah’s sending out of electronic invoices first then paper after a period of time.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Pourfallah, the teaching of McElhinney. One of ordinary skill in the art would have known that the multiple outreach method of Pourfallah with their electronic and paper outreach methods to a patient would have benefitted from the patient response optimization of McElhinney. This addition would not have changed either of the functions in the references individually and when combined would have led to better patient payment outcomes. One of ordinary skill in the art would have added to the teaching of Pourfallah, the teaching of McElhinney based on this incentive without yielding unexpected results.
As per claim 6, 
one or more computer-readable storage mediums storing computer-executable instructions (Paragraph [0414] of Pourfallah) for controlling the one or more computing systems to: 
Pourfallah teaches a display to a user a dashboard display page that identifies one or more pending invoices for different healthcare providers, that identifies recent payments to different healthcare providers whose invoices are handled by separate invoicing systems, and that provides payment statistics; (Paragraph [0327] of Pourfallah. The teaching describes that the user may view previous transaction histories that provide payment statistics to different providers with different separate invoicing systems.)
Pourfallah teaches a display to the user an invoices pending display page through which the user can review all pending invoices including invoices from different healthcare providers and pay an invoice; and (Paragraphs [0274]-[0281] of Pourfallah
Pourfallah teaches a display to the user a healthcare providers display page through which the user can review authorized healthcare providers for which the user has authorized the healthcare aggregation service to receive invoices of the user and through which the user can authorize and de- authorized healthcare providers; and (Paragraph [0106] of Pourfallah. The teaching describes a “user's smart phone may then send a transmission to the healthcare provider's POS as a contactless payment from each of the user's recommended accounts. For each account in the recommendation: (i) the healthcare provider's POS sends the user's proposed payment amount to an acquirer for the healthcare provider; (ii) the acquirer sends an authorization request for the amount to a transaction handler (i.e., VisaNet) who sends the authorization request to the corresponding issuer of the user's account. Note that, in addition to the VisaNet network provided by Visa Inc., other networks (such as Discover and American Express) may be used to accept healthcare service payment transactions. Moreover, other payment options may also be made, such as ACH or online bill pay, each of which could be facilitated by either the foregoing implementations or by being routed to another payment portal; and (iii) the issuer sends an authorization response back to the transaction handler who sends the authorization response back to the healthcare provider's acquirer. Assuming that the healthcare provider's payment is authorized by the issuer, the smart phone receives an electronic acknowledgement of payment from each of the issuers 8 for each of the accounts”.) 
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums. (Abstract and Paragraph [0414] of Pourfallah
Pourfallah does not explicitly teach creating, with an intelligent notification system, an invoice notification plan tailored to each of the multiple patients, wherein each invoice notification plan is customized to account for a notification history, a payment history, a preference for electronic invoices, paper invoices or both and a payment pattern of the patient with multiple healthcare providers. 
Pourfallah teaches sending electronic notifications of invoices followed by paper notifications while an invoice is not paid. (Paragraph [0215] of Pourfallah. The teaching describes “a patient may receive a payment request 714 from the collector 750, e.g., via email, text messages, mail, phone calls, and/or the like”. The collector can send this notifications individually or in combination all while the invoice has yet to be paid.)
However McElhinney teaches analyzing a patient’s payment history and modifying the outreach preferences for the patient to maximize response from the patient. (Paragraph [0121] of McElhinney. The teaching describes “facility patient data such as patient financial transaction data and history with the healthcare facility for patients can be used to affect the prediction model. In one example, the system 304 can analyze past payments of patients to a healthcare facility as determined in transaction data of patients to determine if there is any correlation between or trend in patient payments and patient response to an outreach option”.)
These teachings constitutes a creation of an invoice plan that accounts for notification history, payment history and payment pattern (McElhinney’s teaching of analyzing a patient’s payment history and modifying the outreach preferences for the patient) that considers a preference for electronic or paper invoices (PourFallah’s sending out of electronic invoices first then paper after a period of time.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Pourfallah, the teaching of McElhinney. One of ordinary skill in the 
As per claim 10,
Claim 10 is substantially similar to claim 1. As such, claim 10 is rejected for the same reason as claim 1. 
As per claim 2, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 1. 
Pourfallah further teaches receiving from another user a request to pay a patient-provided invoice that has not been received from a specified healthcare provider by the healthcare aggregation service, the request identifying a payment amount and the specified healthcare provider and directing payment for the payment due to be transferred from an account of the other user to an account of the specified healthcare provider. (Paragraph [0269] of Pourfallah
Pourfallah further teaches notifying the specified healthcare provider of the payment for the patient-provided invoice. (Paragraphs [0320]-[0321] of Pourfallah. The teaching describes “the H-Collect may generate a transaction report 1775 to the healthcare provider including the reconciliation status of the transaction for further inspection of the payment transaction 1778. In one implementation, the healthcare provider may determine whether sufficient insurance payment has been made based on the report 1780. For example, when the transacted amount equals the insurance provider authorized insured amount as indicated in message 236 in FIG. 2A, the H-Collect may finish the reconciliation process”)
As per claim 3, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 2.
Pourfallah further teaches wherein the request to pay the patient-provided invoice identifies the specified healthcare provider and wherein the notifying of the specified healthcare provider identifies the patient-provided invoice. (Paragraphs [0269] and [0320]-[0321] of Pourfallah. The teaching describes that a specific invoice is paid by a second user, the insurer, to a specific healthcare provider.)
As per claim 4, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 1. 
Pourfallah further teaches wherein each invoice includes an invoice identifier and the notifying includes providing the invoice identifier of the designated invoice to the healthcare provider. (Paragraphs [0274]-[0281] and [0300] of Pourfallah. The teaching describes that a patient is paying a specific invoice that has a unique identifier and the physician is notified that this specific invoice is paid for when the patient submits the payment.)
As per claim 5, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 1. 
Pourfallah further teaches when a user specifies to automatically pay invoices for a specified healthcare provider, after a specified invoice for the specified healthcare provider is received, directing that payment for the amount due of the specified invoice be transferred from an account of the user to an account of the specified healthcare provider and notifying the specified healthcare provider of the payment.  (Paragraphs [0293]-[0296], [0300] and [0330] of Pourfallah. The teaching describes that the patient selects a specific invoice to pay with specific payment credentials and then the physician is notified. The teaching further describes that a patient may assign invoices from a certain provider to be auto-paid, meaning that the system would automatically pay an invoice when received from the specific provider with the specific payment credentials and the physician would then be notified of the submitted payment by the system on behalf of the patient.)
As per claim 7, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 6. 
Pourfallah further teaches receive a selection of an invoice and coordinate payment of the invoice. (Paragraphs [0293]-[0296] of Pourfallah. The teaching describes the patient selecting an invoice and payment to pay the invoice with.)
As per claim 8, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 7.
Pourfallah further teaches upon receiving a selection of an invoice, automatically paying the invoice based on previously stored payment information. (Paragraphs [0293]-[0296] and [0330] of Pourfallah. The teaching describes that the patient selects a specific invoice to pay with specific payment credentials. The teaching further describes that a patient may assign invoices from a certain provider to be auto-paid, meaning that the 
As per claim 9, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 6. 
Pourfallah further teaches display a display page through which the user can designate a healthcare provider whose invoice information for the user is to be sent to the healthcare payment aggregation service. (Paragraph [0106] of Pourfallah. The teaching describes a “user's smart phone may then send a transmission to the healthcare provider's POS as a contactless payment from each of the user's recommended accounts. For each account in the recommendation: (i) the healthcare provider's POS sends the user's proposed payment amount to an acquirer for the healthcare provider; (ii) the acquirer sends an authorization request for the amount to a transaction handler (i.e., VisaNet) who sends the authorization request to the corresponding issuer of the user's account. Note that, in addition to the VisaNet network provided by Visa Inc., other networks (such as Discover and American Express) may be used to accept healthcare service payment transactions. Moreover, other payment options may also be made, such as ACH or online bill pay, each of which could be facilitated by either the foregoing implementations or by being routed to another payment portal; and (iii) the issuer sends an authorization response back to the transaction handler who sends the authorization response back to the healthcare provider's acquirer. Assuming that the healthcare provider's payment is authorized by the issuer, the smart phone receives an electronic acknowledgement of payment from each of the issuers 8 for each of the accounts”.)
As per claim 11, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 10. 
Pourfallah further teaches display an indication of the identified invoice and receive from the user an indication to pay the invoice. (Paragraphs [0293]-[0296] of Pourfallah. The teaching describes the patient selecting an invoice and payment to pay the invoice with.). 
As per claim 12, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 10. 
Pourfallah further teaches automatically direct payment based on receiving the identified invoice. (Paragraphs [0293]-[0296] and [0330] of Pourfallah. The teaching describes that the patient selects a specific invoice to pay with specific payment credentials. The teaching further describes that a patient may assign invoices from a certain provider to be auto-paid, meaning that the system would automatically pay an invoice when received from the specific provider with the specific payment credentials.)
As per claim 13, 
Claim 13 is substantially similar to claim 2. As such, claim 13 is rejected for the same reasons as claim 2. 
As per claim 14, 
Claim 14 is substantially similar to claim 3. As such, claim 14 is rejected for the same reasons as claim 3.
As per claim 15, 
Claim 15 is substantially similar to claim 4. As such, claim 15 is rejected for the same reasons as claim 4. 
As per claim 16, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 10. 
Pourfallah further teaches sending electronic notifications to patients to inform the patient when the invoices are received. (Paragraph [0276] of Pourfallah. The teaching 
As per claim 17, 
The combined teaching of Pourfallah and McElhinney teaches the limitations of claim 10. 
Pourfallah further teaches sending electronic notifications of invoices followed by paper notifications while an invoice is not paid. (Paragraph [0215] of Pourfallah. The teaching describes “a patient may receive a payment request 714 from the collector 750, e.g., via email, text messages, mail, phone calls, and/or the like”. The collector can send this notifications individually or in combination all while the invoice has yet to be paid.) 
As per claim 20, 
Pourfallah teaches the limitations of claim 17. 
Pourfallah teaches sending electronic notifications of invoices followed by paper notifications while an invoice is not paid. (Paragraph [0215] of Pourfallah. The teaching describes “a patient may receive a payment request 714 from the collector 750, e.g., via email, text messages, mail, phone calls, and/or the like”. The collector can send this notifications individually or in combination all while the invoice has yet to be paid.)
McElhinney teaches analyzing a patient’s payment history and modifying the outreach preferences for the patient to maximize response from the patient. (Paragraph [0121] of McElhinney. The teaching describes “facility patient data such as patient financial transaction data and history with the healthcare facility for patients can be used to affect the prediction model. In one example, the system 304 can analyze past payments of patients to a healthcare facility as determined in transaction data of patients to determine 

Response to Arguments
Applicant’s arguments submitted December 26, 2020 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the claim amendments to claims 1, 6 and 10 overcome the examiner’s rejections. 
The applicant supports this argument by pointing to the limitation “healthcare billing and payment aggregation service, the method comprising: receiving invoice information sent from a plurality of healthcare providers for multiple patients”. This limitation, according to the applicant, involves large numbers of parties and in addition to the following complex interactions make the steps impossible to be carried out as a mental process. Further, in the endeavor of improving or optimizing patient experience and invoice collections, the steps cannot be construed as reciting a mental process. The examiner respectfully disagrees with this argument. There is no indication in the claims, specification or through argument that the recited abstract idea is not able to be performed in the human mind. The steps as claimed can easily be performed in the human mind because all of the recited steps included in the abstract idea are what humans already do in their mind but choose to outsource to a computer to automate the process. There does not appear to be any improvement in the technology of invoice collection systems or any other technology but rather leveraging of known computer elements with specific mental processes to achieve the claimed 
The applicant further supports this argument by pointing to the limitation “creating, with an intelligent notification system, an invoice notification plan tailored to each of the multiple patients, wherein each invoice notification plan is customized to account for a notification history, a payment history, a preference for electronic invoices, paper invoices, or both, and a payment pattern of the patient with multiple healthcare providers.” This limitation, according to the applicant, requires a system or access to the data of multiple providers in order for the notification system to account for all of its functions. The claimed features in this limitation is substantively different than how a person performing a mental process would carry out a plan. Such features are not merely an abstract idea or a mental process. The examiner respectfully disagrees. A human mind is able to track a history of invoices and preferences for a patient with different providers. This limitation merely takes what a human mind is able to do an apply it to a technological environment. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 and 103 are not persuasive. 
The applicant argues that the examiner has not met any of the criteria required to establish a prima facie case of obviousness in light of MPEP 2143. 
The applicant argues that the combined teaching of Pourfallah and McElhinney does not teach the amended features of the claims. The examiner respectfully disagrees with this argument. The examiner has provided new grounds of rejection to show that the combined teaching of Pourfallah and McElhinney teaches the claimed features. The applicant does not make specific arguments against McElhinney’s usage in this regard.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/C.A.N./Examiner, Art Unit 3686                     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626